[Cite as State v. Hill, 2020-Ohio-1433.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 STATE OF OHIO,                                  :

        Appellee,                                :        CASE NO. CA2019-07-072

                                                 :               OPINION
     - vs -                                                       4/13/2020
                                                 :

 DEMETRIUS HILL,                                 :

        Appellant.                               :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 18CR34834


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Craig A. Newburger, 477 Forest Edge Drive, South Lebanon, Ohio 45065, for appellant



        RINGLAND, J.

        {¶ 1} Appellant, Demetrius Hill, appeals a decision of the Warren County Court of

Common Pleas ordering him to pay $1,678.00 in restitution. For the reasons detailed below,

we reverse and remand for further proceedings.

        {¶ 2} Hill pled guilty to one count of passing bad checks in violation of R.C. 2913.11,

a fifth-degree felony, and the matter was set for sentencing.
                                                                                 Warren CA2019-07-072

        {¶ 3} At the sentencing hearing, Hill disputed the restitution amount set forth by the

state and requested a hearing.             The trial court indicated that Hill's request could be

addressed on appeal or in a subsequent restitution hearing.1 The trial court then ordered

restitution in the amount of $1,678.00. Hill now appeals, raising a single assignment of

error for review:

        {¶ 4} THE TRIAL COURT ERRED BY NOT GRANTING APPELLANT A

RESTITUTION HEARING.

        {¶ 5} In his sole assignment of error, Hill argues the trial court erred by refusing to

hold an evidentiary hearing before ordering restitution after Hill disputed the restitution

amount.

        {¶ 6} R.C. 2929.18(A)(1) grants a trial court the authority to order restitution by an

offender to a victim, or any survivor of the victim, in an amount commensurate with the

victim's economic loss. State v. Lee, 12th Dist. Warren No. CA2018-11-134, 2019-Ohio-

4725, ¶ 8. As defined by R.C. 2929.01(L), the term "economic loss" means "any economic

detriment suffered by a victim as a direct and proximate result of the commission of an

offense."

        {¶ 7} If the court imposes restitution at sentencing, the court must determine the

amount of restitution at that time. State v. Lowe, 1st Dist. Hamilton No. C-130048, 2013-

Ohio-4224, ¶ 4. Pursuant to R.C. 2929.18(A)(1), "[i]f the court decides to impose restitution,

the court shall hold a hearing on restitution if the offender, victim, or survivor disputes the

amount." Therefore, as this court has stated previously, "if the court decides to impose

restitution, it must hold a hearing if the offender disputes the amount." State v. Geldrich,


1. There is no record that a subsequent evidentiary hearing was held, nor would such a hearing resolve the
issue as the Ohio Supreme Court has held "an order of restitution imposed by the sentencing court on an
offender for a felony is part of the sentence and, as such, is a final and appealable order." State v. Danison,
105 Ohio St. 3d 127, 2005-Ohio-781, ¶ 8; State v. Lowe, 1st Dist. Hamilton No. C-130048, 2013-Ohio-4224, ¶
3.

                                                     -2-
                                                                        Warren CA2019-07-072

12th Dist. Warren No. CA2014-08-112, 2015-Ohio-1706, ¶ 8; State v. Lalain, 136 Ohio St.
3d 248, 2013-Ohio- 3093, ¶ 22 (noting the statute "mandates that the court must hold a

hearing on restitution" if the offender disputes the amount of restitution imposed).

       {¶ 8} In this case, the record establishes that Hill disputed the amount of restitution

imposed and explicitly requested an evidentiary hearing on the matter. As a result, pursuant

to the requirements found in R.C. 2929.18(A)(1), the trial court was required to hold an

evidentiary hearing to determine the appropriate amount of restitution that should be

imposed. The trial court's refusal to hold an evidentiary hearing under these circumstances

constitutes reversible error. See, e.g., Geldrich at ¶ 9 (finding the trial court's refusal to hold

an evidentiary hearing after the offender specifically disputed the amount of restitution

ordered at sentencing constituted reversible error).         Hill's sole assignment of error is

sustained, the restitution order is reversed, and this matter is remanded to the trial court to

conduct an evidentiary hearing in compliance with the requirements of R.C. 2929.18(A)(1).

       {¶ 9} Judgment reversed and remanded for further proceedings.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                               -3-